Detailed Action
This is the final office action for US application number 16/969,332. Claims are evaluated as filed on October 3, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed October 3, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Berthusen and Rosse teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Berthusen and Rosse do not disclose a ring-shaped engagement surface as the projections of the Berthusen collar 36 are V-shaped as shown in the figures and described in paragraph 30 (Remarks p. 7-8), Examiner agrees that the projections 56 on collar 36 are V-shaped; however, there are no limitations provided to prohibit a ring-shaped structure with V-shaped projections from reading on the claimed invention. Berthusen discloses an engagement member (36, 38) having an engagement surface (right-facing surface of 36 and 56s as shown in Figs. 3 and 5, Figs. 3 and 5) that is ring-shaped (see annotated portions of Figs. 2 and 3, where the annotated Fig. 2 has been copied immediately below for convenience) as shown in Figs. 2-6 and as claimed.

    PNG
    media_image1.png
    373
    997
    media_image1.png
    Greyscale

Annotated Portion of Fig. 2

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: locking mechanism in claim 1 line 9, locking members in claim 13 line 2, locking mechanism in claim 19 line 10, and locking mechanism in claim 22 line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 8-10, 12, 13, 15, 16, 18, 19, 20, 22-26, and 28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to the surface “said surface of the proximal end of the neck part is contained in a plane and said surface of the proximal end of the neck part is contained in a plane which is oriented at a non-zero angle α with respect to the longitudinal axis of the neck part” in lines 17-18. That is, it is unclear if the “a plane” line 18 is in addition to that of line 17, as written, or the “a plane” line 18 is in reference to that of line 17 and the “surface” is comprised of multiple portions as shown in Fig. 7. Examiner is interpreting this as referring to, and suggests amending as, “wherein said surface of the proximal end of the neck part is contained in a plane and said
Claim(s) 19 is/are unclear with regards to the surface “said surface of the proximal end of the neck part is contained in a plane and said surface of the proximal end of the neck part is contained in a plane which is oriented at a non-zero angle α with respect to the longitudinal axis of the neck part” in lines 18-19. That is, it is unclear if the “a plane” line 19 is in addition to that of line 18, as written, or the “a plane” line 19 is in reference to that of line 18 and the “surface” is comprised of multiple portions as shown in Fig. 7. Examiner is interpreting this as referring to, and suggests amending as, “wherein said surface of the proximal end of the neck part is contained in a plane and said
Claim(s) 22 is/are unclear with regards to “a locking mechanism” in lines 1-2 and “an engagement member” in line 2 if these are intended to refer to or be in addition to the “a locking mechanism” of claim 19 line 10 and the “an engagement member” of claim 19 line 10, respectively. Also, claim 22 is unclear as to the “the locking mechanism” of lines 2-3 and if this is intended to refer to the “a locking mechanism” in lines 1-2 or that of claim 19 line 10. Examiner is interpreting this as referring to, and suggests amending as, “operating [[a]]the locking mechanism of the reamer handle to disengage [[an]]the engagement member of the locking mechanism”.
Claim(s) 22 is/are unclear with regards to the engagement member being able to engage/disengage the head part as in lines 1-4 as Applicants Figs. 1A-9 show engagement member 50 able to engage the neck part 6 with no clear way of contacting the head part 42. Examiner is interpreting this broadly as engaging/disengaging from the head part via the neck part and suggests amending to clarify.
Claim(s) 26 is/are unclear with regards to “an engagement surface” in line 2 if this is intended to refer to or be in addition to the “an engagement surface” of claim 19 lines 10-11. Also, claim 26 is unclear as to the “the engagement surface” of line 4 and if this is intended to refer to the “an engagement surface” in line 2 or that of claim 19 lines 10-11. Examiner is interpreting this as referring to, and suggests amending as, “the engagement member has [[an]]the engagement surface located at the distal end of the shaft”.
Claim(s) 8-10, 12, 13, 15, 16, 18, 20, 23-25, and 28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 lines 1-4 appear to repeat claim 19 lines 13-5; however, claim 23 depends from claim 22, which depends from claim 19. Thus, claim 23 is not further limiting over claims 19 lines 13-15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 lines 1-5 appear to repeat claim 19 lines10-15; however, claim 23 depends from claim 22, which depends from claim 19. Thus, claim 26 is not further limiting over claims 19 lines 10-15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-10, 12, 13, 19, 20, and 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berthusen et al. (US 2005/0159751, hereinafter “Berthusen”).
As to claim 1, Berthusen discloses a handle (1, Figs. 1-8) capable for use with acetabular reamer (14, Fig. 1, ¶25) comprising: a hollow shaft (32, 30, 22) having a distal end (right end as shown in Fig. 4); a hollow neck part (20, 42, 40) having a longitudinal axis (horizontal as shown in Figs. 4 and 5); a driveline (26, 24, 28, 50, 46, 48, 54, 52) extending through the shaft and the neck part (Figs. 3 and 4), wherein a distally located head part of the driveline (52) is mounted capable of use for rotation about the longitudinal axis of the neck part (as defined, ¶s 28, 29, and 32) and capable of connecting to an acetabular reamer (14, Figs. 2-6), and wherein the distal end of the shaft and a proximal end of the neck part (left end as shown in Fig. 4) are pivotally attached (Figs. 5 and 6) capable of allowing the shaft to be tilted relative to the longitudinal axis of the neck part (Figs. 5 and 6); and a locking mechanism (36, 38) comprising an engagement member (36, 38) having an engagement surface (right-facing surface of 36 and 56s as shown in Figs. 3 and 5, Figs. 3 and 5) located at the distal end of the shaft (Figs. 3 and 5), wherein the engagement surface is ring-shaped (see annotated portions of Figs. 2 and 3, Figs. 2-6) and substantially perimetric (Figs. 2-6) to a longitudinal axis (horizontal as shown in Fig. 4) of the hollow shaft at the distal end of the shaft (Figs. 2-6), and wherein the engagement member is capable of moving distally (Figs. 3-6, ¶s 27, 30, and 31) capable of urging the engagement surface against the proximal end of the neck part (Figs. 3 and 4, ¶s 27, 30, and 31) capable of resisting said tilting of the shaft relative to the longitudinal axis of the neck part (Figs. 3 and 4, ¶s 27, 30, and 31); wherein the proximal end of the neck part includes a surface (left-facing surface of 42 and surfaces of 58s of 60s as shown in Fig. 3 and 5, Figs. 3 and 5) capable of engaging with the engagement surface of the engagement member (Figs. 5 and 6, ¶s 30 and 31), wherein said surface of the proximal end of the neck part is contained in a plane (Figs. 3 and 5 show that each surface at the proximal end of the neck part is contained in a plane, Figs. 3 and 5) and said plane is oriented at a non-zero angle α with respect to the longitudinal axis of the neck part, where α <90[Symbol font/0xB0] (Fig. 5 shows that the plane of either surface of 58 is at a non-zero angle less than 90[Symbol font/0xB0] relative to horizontal, i.e. the longitudinal axis of the neck part).

    PNG
    media_image2.png
    575
    736
    media_image2.png
    Greyscale

Annotated Portion of Fig. 3


    PNG
    media_image1.png
    373
    997
    media_image1.png
    Greyscale

Annotated Portion of Fig. 2
As to claim 8, Berthusen discloses that the engagement member is slideably mounted inside the hollow shaft (Fig. 4 shows that the left portion of engagement member portion 38 is in shaft portion 32, Figs. 3 and 4) and is capable of protruding from the distal end of the hollow shaft (Fig. 4 shows that engagement member portion 38 protrudes from the distal end of shaft portion 32, Figs. 3 and 4 ) capable of urging the engagement surface against the proximal end of the neck part (Figs. 2-6, ¶s 27, 30, and 31). 
As to claim 9, Berthusen discloses that the engagement member is resiliently biased distally (by engagement member portion 38, Figs. 3 and 4, ¶27) capable of urging the engagement surface against the proximal end of the neck part (Figs. 3 and 4, ¶s 27, 30, and 31). 
As to claim 10, Berthusen discloses that the locking mechanism comprises a helical spring (engagement member portion 38) mounted coaxially with respect to the distal end of the hollow shaft (Fig. 4) and proximally with respect to the engagement member (as defined, Figs. 3 and 5).
As to claim 12, Berthusen discloses that the engagement member includes a handle part (gripping surface shown on the exterior of right portion of 36 as shown in Fig. 3) capable of manually retracting the engagement member in a proximal direction (Figs. 2-6, ¶s 27, 30, and 31) capable of releasing the engagement surface from the proximal end of the neck part (Figs. 2-6, ¶s 27, 30, and 31).
As to claim 13, Berthusen discloses that one or more locking members (58s) extending from the engagement surface (shown in Fig. 3 and 5 to extend from the right-facing surface of 36, Figs. 3 and 5) capable of being received within one or more corresponding openings (58s, Figs. 3, 5, and 6) in the proximal end of the neck part (Figs. 3, 5, and 6, ¶s 30 and 31) capable of locking the engagement surface against the proximal end of the neck part (Figs. 3, 5, and 6, ¶s 30 and 31) capable of resisting said tilting of the shaft relative to the longitudinal axis of the neck part (Figs. 3, 5, and 6, ¶s 30 and 31).

As to claim 19, Berthusen discloses a method of reaming an acetabulum of a patient (Fig. 1, ¶6) using a reamer (14) connected to a reamer handle (Figs. 1-6), the reamer handle comprising: a hollow shaft (32, 30, 22) having a distal end (right end as shown in Fig. 4); a hollow neck part (20, 42, 40) having a longitudinal axis (horizontal as shown in Figs. 4 and 5); a driveline (26, 24, 28, 50, 46, 48, 54, 52) extending through the shaft and the neck part (Figs. 3 and 4), wherein a distally located head part of the driveline (52) is mounted capable of use for rotation about the longitudinal axis of the neck part (as defined, ¶s 28, 29, and 32) and capable of connecting to the reamer (14, Figs. 2-6), and wherein the distal end of the shaft and a proximal end of the neck part (left end as shown in Fig. 4) are pivotally attached (Figs. 5 and 6) capable of allowing the shaft to be tilted relative to the longitudinal axis of the neck part (Figs. 5 and 6); and a locking mechanism (36, 38) comprising an engagement member (36, 38) having an engagement surface (right-facing surface of 36 and 56s as shown in Figs. 3 and 5, Figs. 3 and 5) located at the distal end of the shaft (Figs. 3 and 5), wherein the engagement surface is ring-shaped (see annotated portions of Figs. 2 and 3, Figs. 2-6) and substantially perimetric (Figs. 2-6) to a longitudinal axis (horizontal as shown in Fig. 4) of the hollow shaft at the distal end of the shaft (Figs. 2-6), and wherein the engagement member is capable of moving distally (Figs. 3-6, ¶s 27, 30, and 31) capable of urging the engagement surface against the proximal end of the neck part (Figs. 3 and 4, ¶s 27, 30, and 31) capable of resisting said tilting of the shaft relative to the longitudinal axis of the neck part (Figs. 3 and 4, ¶s 27, 30, and 31); wherein the proximal end of the neck part includes a surface (left-facing surface of 42 and surfaces of 58s of 60s as shown in Fig. 3 and 5, Figs. 3 and 5) capable of engaging with the engagement surface of the engagement member (Figs. 5 and 6, ¶s 30 and 31), wherein said surface of the proximal end of the neck part is contained in a plane (Figs. 3 and 5 show that each surface at the proximal end of the neck part is contained in a plane, Figs. 3 and 5) and said plane is oriented at a non-zero angle α with respect to the longitudinal axis of the neck part, where α <90[Symbol font/0xB0] (Fig. 5 shows that the plane of either surface of 58 is at a non-zero angle less than 90[Symbol font/0xB0] relative to horizontal, i.e. the longitudinal axis of the neck part); the method comprising: inserting the reamer into the acetabulum (Fig. 1, ¶16); operating the reamer to remove bone from a surface of the acetabulum (Fig. 1, ¶6); and with the reamer located in the acetabulum, tilting the shaft relative to the longitudinal axis of the neck part (Fig. 1, ¶s 11 and 12) to view a part of the acetabulum and/or reamer otherwise obscured by the reamer handle (Fig. 1).
As to claim 20, Berthusen discloses tilting the reamer handle about the longitudinal axis of the neck part to view a part of the acetabulum and/or reamer otherwise obscured by the reamer handle (Figs. 1, 5, and 6).
As to claim 22, Berthusen discloses operating the locking mechanism of the reamer handle to disengage the engagement member of the locking mechanism from the proximal end of the head part to allow said tilting of the shaft relative to the longitudinal axis of the neck part (Figs. 3 and 4, ¶s 27, 30, and 31).
As to claim 23, Berthusen discloses that the engagement member is capable of moving distally (Figs. 3-6, ¶s 27, 30, and 31) capable of urging an engagement surface (right-facing surface of 36 and 56s as shown in Figs. 3 and 5, Figs. 3 and 5) against the proximal end of the neck part (Figs. 3-6, ¶s 27, 30, and 31) capable of resisting said tilting of the shaft relative to the longitudinal axis of the neck part (Figs. 3-6, ¶s 27, 30, and 31). 
As to claim 24, Berthusen discloses that the engagement member is resiliently biased (by engagement member portion 38, Figs. 3 and 4, ¶27) toward the proximal end of the head part (Figs. 3 and 4, ¶27).
As to claim 25, Berthusen discloses that the engagement member is slideably mounted on or in the shaft (Fig. 4 shows that the left portion of engagement member portion 38 is in shaft portion 32, Figs. 3 and 4) and wherein the method further comprises manually retracting the engagement member in a proximal direction (Figs. 2-6, ¶s 27, 30, and 31) to release the engagement member from the proximal end of the neck part (Figs. 2-6, ¶s 27, 30, and 31). 
As to claim 26, Berthusen discloses that the engagement member has the engagement surface located at the distal end of the shaft (Figs. 3 and 5) capable of engaging with the proximal end of the neck part (Figs. 3-6, ¶s 27, 30, and 31) capable of resisting said tilting of the shaft relative to the longitudinal axis of the neck part (Figs. 3-6, ¶s 27, 30, and 31), wherein the engagement surface is substantially perimetric (Figs. 2-6) to a longitudinal axis (horizontal as shown in Fig. 4) of the hollow shaft at the distal end of the shaft (Figs. 2-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 16, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berthusen in view of Rosse (US 2015/0313613”).
As to claims 15 and 16, Berthusen discloses the invention of claim 1.
Berthusen is silent to the acetabular reamer handle is an offset acetabular reamer handle in which the hollow shaft includes a proximal shaft section and a distal shaft section, in which the shaft has a bend located at an interface between the proximal shaft section and the distal shalt section. As to claim 16, Berthusen is silent to the proximal shaft section and the distal shaft section are rigidly formed whereby the angle between the longitudinal axis of the distal shaft section and a longitudinal axis of the proximal shaft section is fixed. 
Rosse teaches a similar handle (18, Figs. 1, 2, and 8) capable of use as an acetabular reamer (abstract) comprising: a hollow shaft (16); a hollow neck part (22); a driveline (14) extending through the shaft and the neck part (Fig. 8), wherein a distally located head part (140) of the driveline is capable of connecting to an acetabular reamer (¶62); wherein the acetabular reamer handle is an offset acetabular reamer handle (Fig. 1, abstract, ¶8) in which the hollow shaft includes a proximal shaft section (20, Fig. 1, ¶36) and a distal shaft section (24, Fig. 1, ¶36), in which the shaft has a bend (62, ¶38) located at an interface between the proximal shaft section and the distal shalt section (Figs. 1, ¶s 36 and 38). As to claim 16, Rosse teaches that the proximal shaft section and the distal shaft section are rigidly formed (Fig. 1, ¶38) whereby the angle between the longitudinal axis of the distal shaft section and a longitudinal axis of the proximal shaft section is fixed (Fig. 1, ¶38).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the shaft and driveline as disclosed by Berthusen by adding a fixed bend between proximal and distal shaft sections and a joint between corresponding driveline sections as taught by Rosse in order to provide an offset between the proximal housing and the neck part (Rosse Fig. 1, ¶s 8 and 38) to help ensure that the reaming angle correlates as closely as possible to the intended angle of acetabular cup implantation (Rosse ¶71). 

As to claim 28, Berthusen discloses the invention of claim 19.
Berthusen is silent to the reamer handle is an offset reamer handle in which the hollow shaft includes a proximal shaft section and a distal shaft section, in which the shaft has a bend located at an interface between the proximal shaft section and the distal shalt section. 
Rosse teaches a similar handle (18, Figs. 1, 2, and 8) capable of use as an reamer (abstract) comprising: a hollow shaft (16); a hollow neck part (22); a driveline (14) extending through the shaft and the neck part (Fig. 8), wherein a distally located head part (140) of the driveline is capable of connecting to an acetabular reamer (¶62); wherein the reamer handle is an offset acetabular reamer handle (Fig. 1, abstract, ¶8) in which the hollow shaft includes a proximal shaft section (20, Fig. 1, ¶36) and a distal shaft section (24, Fig. 1, ¶36), in which the shaft has a bend (62, ¶38) located at an interface between the proximal shaft section and the distal shalt section (Figs. 1, ¶s 36 and 38). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the shaft and driveline as disclosed by Berthusen by adding a fixed bend between proximal and distal shaft sections and a joint between corresponding driveline sections as taught by Rosse in order to provide an offset between the proximal housing and the neck part (Rosse Fig. 1, ¶s 8 and 38) to help ensure that the reaming angle correlates as closely as possible to the intended angle of acetabular cup implantation (Rosse ¶71). 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berthusen.
As to claim 18, Berthusen discloses the invention of claim 1 as well as a surgical kit comprising the handle of claim 1 and a reamer (14) capable of connecting to the head part of the driveline of the acetabular reamer handle (Figs. 1-6).
Berthusen is silent to the kit comprising one or more differently sized acetabular reamers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to construct the assembly of Berthusen having differently sized acetabular reamers, since mere duplication of the essential working parts of a device involves only routine skill in the art, would have involved a mere change in the size of a component, and one would be motivated to do so in order to accommodate the differently sized bone structure of different patients. A change in size is generally recognized as being within the level of ordinary skill in the art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R SIPP/Primary Examiner, Art Unit 3775